EXHIBIT Certification Pursuant to 18 U.S.C. Section 1350, I, Michael W. Laphen, Chief Executive Officer of Computer Sciences Corporation (the “Company”), hereby certify that: (1) the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended July 4, 2008 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 13, 2008 /s/ Michael W. Laphen Michael W. Laphen Chief Executive Officer
